NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ALPHONSO JAMES, SR., DOC #081362, )
                                  )
          Appellant,              )
                                  )
v.                                )               Case No. 2D17-5160
                                  )
STEPHEN B. RUSSELL, STATE         )
ATTORNEY,                         )
                                  )
          Appellee.               )
                                  )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Lee
County; John E. Duryea, Jr., Judge.

Alfonso James, Sr., pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


BLACK, SLEET, and SALARIO, JJ., Concur.